COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 RAUL SANCHEZ VALENCIA,                        §              No. 08-17-00050-CR

                      Appellant,               §                 Appeal from the

 v.                                            §           County Court at Law No. 4

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                      State.                   §              (TC# 20150C05658)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until September 3, 2017. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Louis Elias Lopez, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before September 3, 2017.

       IT IS SO ORDERED this 2nd day of August, 2017.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.